Title: To Alexander Hamilton from Abraham R. Ellery, 2 August 1800
From: Ellery, Abraham R.
To: Hamilton, Alexander



Newport [Rhode Island] August 2d. 1800
Sir,

I avail myself of the permission you gave me of recalling Lt. Overing to your remembrance, who, while at New York, solicited your approbation and countenance in his attempts to procure a Lieutenancy in the Artillery. If I recollect rightly his personal appearance had left no impression on your mind to his prejudice, & I am persuaded, he will exert himself to make good any favorable ideas you may have formed of him. He is young, spirited, & active—has a military turn, & feels extremely anxious to be continued in service—in which, as 1st Lt. in 16th he has already acquitted himself with credit, and by his attention to his military duties, acquired the good opinion, and favorable reports of his Commandt. and Brother Officers.
My own military plans are not entirely abandonned, and I shall mingle something military, in pursuits, which are contemplated to be, for some years, in a great measure literary—with a view of better qualifying myself for a situation in the Army, when it again will have a Leader, under whom it will be both a pride & honor to serve.
I have the honor to be, with ye greatest respt.   your most ob sert.

Abraham R. Ellery

